DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/535,414   filed 08/08/2019.

Claims Status
2.	This office action is based upon claims received on 05/02/2022, which replace all prior or other submitted versions of the claims.
	-Claims 2-3, 7, 9, 12-13, 17, 19 are cancelled.
	-Claims 1, 8, 11, 18 are marked amended.
	-Claims 1, 4-6, 8, 10- 11, 14-16, 18, 20 are pending.
-Claims 1, 4-6, 8, 10- 11, 14-16, 18, 20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments/Remarks
5.           Applicant's remarks/arguments, see pages 7-11, filed 05/02/2022, with respect to Objections of Claims 1, 8, 11, and 18 have been considered in light of applicant’s amendments. Objections to Claims 1, 8, 11, and 18 have been withdrawn in light of the applicant’s amendments.

6.	Applicant's remarks/arguments, see pages 7-10, filed 05/02/2022, with respect to Rejection of Claims 1, 4-8, 10-11, 14-18, and 20 Under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

7.	Furthermore while the rejections to amended claims 1, 8, 11, 18 are presented as being unpatentable over CHANG et. al. (US-20210022080-A1) referenced hereafter as “Chang” in view of  Liao et. al (US-20200037247-A1) referenced hereafter as “Liao”,
	Examiner in response to Applicant’s remarks Page 9 (lns 4-11), ie.:
“Applicant submits that Liao and Chang fail to disclose the presently claimed combination of features recited in independent claim 1. For example, Applicant submits that Liao and Chang fail to disclose wherein the duration of the timer is based on a number of slots, and -wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running, a first part of the slots before the BWP switching has a slot length corresponding to the first BWP and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP, as recited in claim 1.”,
	respectfully contends otherwise, noting utilizing claim1 as an example, that, each and every feature of claim 1 as amended (including similar and parallel features in claims 8, 11, 18 as amended) are disclosed by the combination of Chang in view of Liao, as presented.  While, applicant is directed to respective rejections of claims 1, 8, 11, 18 in this office action, disclosures of the specific limitations identified by applicant herein above, are listed/repeated below for reference purposes: 
wherein the duration of the timer is based on a number of slots (Chang -FIG.4 & ¶0086 See rejection of claim 1 in this office action .. UE 102 configures timing duration of the DRX-retransmission timer to 10 slots); 
Which the examiner respectfully contends and notes discloses: configuring a duration of DRX-retransmission timer to 10 slots or a number of slots, 
and wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running (Chang FIG. 4 & ¶0074 Step 101… first message to .. may be a command .. to perform BWP switching from the activated BWP 1 to the BWP 2 ..sent by the network side ..or a command .. ..to activate the new BWP 2 while maintaining the BWP 1 ..sent by the network …or .. activate the new BWP 2; ¶0086 See rejection of claim 1 in office action. the DRX-retransmission timer runs for 8 ms when the UE 102 activates the BWP 2);
Which the examiner respectfully contends and notes discloses:  per indication received by UE to switch, performing subsequent timer control operation while timer is first operating or running based upon BWP 1 configuration prior to switching indication, and timer is adjusted to timer operation based upon BWP 2 configuration activation,
 a first part of the slots before the BWP switching has a slot length corresponding to the first BWP (FIG. 4 & ¶0086 See rejection of claim 1 in this office action ….UE 102 configures timing duration of the DRX-retransmission timer to 10 slots, and the slot length of the BWP 1 is 1 ms, a time length of the DRX-retransmission timer based on the slot length of the BWP 1 is 10 ms. It is assumed that the DRX-retransmission timer runs for 8 ms when the UE 102 activates the BWP 2);
Which the examiner respectfully contends and notes discloses:  a first part of the slots prior to switch for a 8ms count value runs based upon a 1 ms  slot length for BWP 1 ,
 and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP (FIG. 4 & ¶0086 See rejection of claim 1 in this office action.... UE 102 may determine that the slot length of the BWP 2 is 0.5 ms.. a ratio of the slot length of the BWP 2 to the slot length of the BWP 1 is 1:2, and ..determine that the second count value is 4 (that is, 8×1/2) ms, and control the DRX-retransmission timer to perform timing from 4 ms. The DRX-retransmission timer expires when a count value is 5 ms (because the UE 102 configures the timing duration of the DRX-retransmission timer to 10 slots)
Which the examiner respectfully contends and notes discloses:  a second part of the slots after switch to BWP2 is based upon a switch to 0.5 ms slot length and is controlled from a reconfigured/translated 4ms already run count or (8×1/2) ms  (in place of 8ms count already run based upon slot length ratio), to an additional 1 ms (two 0.5 ms slots) beyond the switching point for a total of 10 slots (8 slots -BWP1 based slot length before switch and 2 slots BWP2 based slot length after switch).
The rejection has been revised and set forth below according to the amended claims (see Office Action).

8.	Applicant's remarks/arguments, pages 10, filed 05/02/2022, furthermore with respect to Dependent Claims 4-6, 10, 14-16. and 20, have been considered, and are moot, and/or furthermore not persuasive, at least via dependency to the independent claims.  Individual rejections addressing the features of the dependent claims are presented in this office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 1, 4, 5, 6, 8, 10, 11, 14, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et. al. (US-20210022080-A1) referenced hereafter as “Chang” in view of  Liao et. al (US-20200037247-A1) referenced hereafter as “Liao”.

Regarding Claim 1. (Currently Amended) Chang teaches: A method of performing a discontinuous reception (DRX) operation by a user equipment (UE) (Chang – FIG. 4 depicts method performed by UE & ¶0040 a method for controlling a timer; ¶0070 target timer includes a DRX-retransmission timer and/or a DRX HARQ RTT timer; NOTE: method for configuring DRX timer or method performing DRX operation based upon configured a DRX timer),
receiving bandwidth part (BWP) configuration information (Chang – FIG.4 & ¶0049 .. user equipment activates a first bandwidth part in response to a first message; ¶0063 UE 102 activates the BWP 2 in response to a first message sent by the network side device 101.. performs BWP switching from the active BWP 1 to the BWP 2; ¶0074 first message to .. may be a command .. to perform BWP switching from the activated BWP 1 to the BWP 2 ..sent by the network side ..or a command .. ..to activate the new BWP 2 while maintaining the BWP 1 ..sent by the network; ¶0075 the network side device 101 carries the information about the BWP 1 in a third message that is sent to the UE 102, where the information about the BWP 1 is used by the UE 102 to activate the BWP 1. The third message may be an RRC reconfiguration message, and the information about the BWP 1 may include some or all of: SCS information, slot length information, and symbol length information of the BWP 1. ..network side device 101 may further send both the information about the BWP 1 and the information about the BWP 2 to the UE 102 by using a same message .. RRC reconfiguration message; ¶0076.. network side device 101 sends the information about the BWP 2 .. using the first message, where the information about the BWP 2 is used by the UE 102 to activate the BWP 2.. first message may include some or all of: SCS information, slot length information, and symbol length information of the BWP 2.; NOTE: receive from network side BWP configuration information) 
and DRX configuration information (Chang - ¶0057 UE 102 needs to configure a DRX-retransmission timer and a DRX HARQ RTT timer based on a DRX parameter sent by the network side device; ¶0058 .. UE 102 may configure the DRX-retransmission timer based on a quantity of slots (slot) that is indicated by the network side device; NOTE: receiving DRX Parameter to configure a DRX-retransmission timer and a DRX HARQ RTT timer or receive DRX configuration information); 
configuring a duration of a timer for the DRX operation (Chang -FIG.4 & ¶0058  See above… configure.. based on a quantity of slots..; ¶0086 UE 102 configures timing duration of the DRX-retransmission timer to 10 slots and the slot length of the BWP 1 is 1 ms, a time length of the DRX-retransmission timer based on the slot length of the BWP 1 is 10 ms; NOTE: configuring a duration of DRX-retransmission timer to 10 slots and 10 ms total length, where the timer is for DRX retransmission operation) 
based on the BWP configuration information (Chang ¶0075, ¶0086 See above; NOTE: timer duration based upon configured BWP slot length (eg. 1ms) or BWP configuration information) 
and the DRX configuration information (Chang ¶0058  See above, ¶0086 See above; NOTE: DRX-retransmission timer is based upon a quantity of slots (DRX configuration information)); 
and controlling the timer to perform the DRX operation (Chang - FIG.4 a timer configuration & ¶0063 Step 101 activates the BWP 2 in response to a first message sent by the network side; ¶0065 Alternatively, step S102-b: The UE 102 determines a first count value of a target timer that exists when the BWP 2 is activated, determines a second count value based on the first count value, and controls the target timer to perform timing from the second count value based on a unit time length of the BWP 2; ¶0070 see above; NOTE: control a target DRX timer or perform DRX operation based upon a count value) 
based on the configured duration (Chang – FIG.4 & ¶0086.. the DRX-retransmission timer runs for 8 ms when the UE 102 activates the BWP 2. In this case, according to step S102-b, the UE 102 may determine that a count value of the DRX-retransmission timer is 8 ms. In addition, the UE 102 may determine that the slot length of the BWP 2 is 0.5 ms. In this case, a ratio of the slot length of the BWP 2 to the slot length of the BWP 1 is 1:2, and the UE 102 may determine that the second count value is 4 (that is, 8×1/2) ms, and control the DRX-retransmission timer to perform timing from 4 ms. The DRX-retransmission timer expires when a count value is 5 ms (because the UE 102 configures the timing duration of the DRX-retransmission timer to 10 slots, a time length of the DRX-retransmission timer based on the slot length of the BWP 2 is 5 ms; NOTE: UE controls DRX Retransmission timer during a BWP switch or activation based upon a count value to control the configured duration of the timer (10 slots) from 10 ms duration (10 slots - BWP1 configuration) to  5ms duration (10 slots - BWP2 configuration) ),
wherein the duration of the timer is based on a number of slots (Chang -FIG.4 & ¶0086 See above .. UE 102 configures timing duration of the DRX-retransmission timer to 10 slots; NOTE: configuring a duration of DRX-retransmission timer to 10 slots), 
and wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running (Chang FIG. 4 & ¶0063 See above;¶0074 See above Step 101… perform BWP switching…or .. activate the new BWP 2; ¶0086 See above.. the DRX-retransmission timer runs for 8 ms when the UE 102 activates the BWP 2; NOTE: per indication received by UE to switch, performing subsequent timer control operation while timer is first operating or running based upon BWP 1 configuration prior to switching indication, and timer is adjusted to timer operation based upon BWP 2 configuration activation),
 a first part of the slots before the BWP switching has a slot length corresponding to the first BWP (FIG. 4 & ¶0086 See above .. UE 102 configures timing duration of the DRX-retransmission timer to 10 slots, and the slot length of the BWP 1 is 1 ms, a time length of the DRX-retransmission timer based on the slot length of the BWP 1 is 10 ms. It is assumed that the DRX-retransmission timer runs for 8 ms when the UE 102 activates the BWP 2; NOTE: first part of the slots prior to switch for a 8ms count value runs based upon a 1 ms  slot length for BWP 1 ) 
and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP (FIG. 4 & ¶0086 See above .. UE 102 may determine that the slot length of the BWP 2 is 0.5 ms.. a ratio of the slot length of the BWP 2 to the slot length of the BWP 1 is 1:2, and ..determine that the second count value is 4 (that is, 8×1/2) ms, and control the DRX-retransmission timer to perform timing from 4 ms. The DRX-retransmission timer expires when a count value is 5 ms (because the UE 102 configures the timing duration of the DRX-retransmission timer to 10 slots; NOTE: a second part of the slots after switch to BWP2 is based upon a switch to 0.5 ms slot length and is controlled from a reconfigured/translated 4ms already run count or (8×1/2) ms  (in place of 8ms count already run based upon slot length ratio), to an additional 1 ms (two 0.5 ms slots) beyond the switching point for a total of 10 slots (8 slots -BWP1 based slot length before switch and 2 slots BWP2 based slot length after switch).
Assuming arguendo Chang does not appear to explicitly disclose or strongly suggest: receiving bandwidth part (BWP) configuration information and DRX configuration information,
Liao which also discloses: A method of performing a discontinuous reception (DRX) operation by a user equipment (UE) (Liao – Fig. 7, FIG. 10 - method .. performed by a UE), 
furthermore (Liao) discloses: the method comprising: receiving bandwidth part (BWP) configuration information and DRX configuration information (Liao –FIG. 7 & ¶0070 (lines 1-6) the wake-up signal 710-1 indicates to the UE 704-1 not only regarding data traffic for the UE 704-1 in the ON duration 722-1 but also information of the BWP index for BWP switching and/or the set index of power-saving configurations for later data reception/transmission; ¶0076(lines 1-6) If a BWP index is signaled by the wake-up signal 710-1 in a BWP field, BWP-specific parameters in the wake-up signal 710-1 can further include ..following configurations: (a) DRX parameters, e.g., DRX-cycle, on-duration, inactivity timer etc.; NOTE: Base station Transmits (UE receives) Wake up Signal or WUS signal used to receive by UE both BWP configuration (BWP index, BWP Specific parameters) and DRX configuration including DRX Cycle, on-duration (DRX information)); 
configuring a duration of a timer for the DRX operation based on the BWP configuration information and the DRX configuration information (Liao – See ¶0075 (lines 1-10) at least 2 BWP types or 2 sets of power-saving configurations defined - BWP #1 for traffic with burst with set #1 of power-saving configurations and BWP #2 for regular/sparse traffic with set #2 of power-saving configurations where the DRX cycle of BWP #1 with set #1 of power-saving configurations is shorter while the DRX cycle of bandwidth for BWP #2 with  set #2 of power-saving configurations is longer; NOTE: a DRX cycle timer  duration (a timer and the timer’s cycle or duration for DRX cycle or DRX operation) is configured for UE, where the DXR Cycle is longer or shorter (DRX configuration) dependent on BWP type (BWP configuration)); 
and controlling the timer to perform the DRX operation based on the configured duration (Liao – FIG. 7 & ¶0055 (lines 2-9): UE implements a discontinuous reception (DRX) mechanism where DRX is a configurable DRX cycle in the UE, and with a DRX cycle configured with an ON duration and an OFF duration, the device monitors the downlink control signaling only when active  in the ON duration, sleeping the remaining time in the OFF duration; FIG. 9 & ¶0074 (line 17-21) PDCCH may instruct the UE 704-1 to switch to the bandwidth part (#1) .. or to switch to the bandwidth part (#2); ¶0075 (lines 1-10) at least 2 BWP types or 2 sets of power-saving configurations defined - BWP #1 for traffic with burst ..and BWP #2 for regular/sparse traffic ..where the DRX cycle of BWP #1 ..is shorter while the DRX cycle of bandwidth for BWP #2 .. is longer;  NOTE: UE switches between BWP #1 and BWP#2 and also switches DRX timer cycle or controls the timer in changing between configured short or long DRX timer cycle duration per switching between BWP #1 or BWP #2 configuration, to further discontinuously monitor for reception of Down link control signaling during ON duration timer which expires at OFF duration timer within the configured DRX Cycle timer or configured DRX Cycle timer is further cyclically controlled),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with teachings of Liao, since it enables reliable wake-up signal allowing efficient use of DRX cycle timers, as a result reducing data latency and reducing physical resource waste (Liao - ¶0058).

Regarding Claim 4. (Previously Presented) Chang in view of Liao teaches: The method of claim 1, 
furthermore Chang discloses: wherein the timer comprises at least one of a drx-RetransmissionTimerDL or a drx- RetransmissionTimerUL (Chang - ¶0058 See claim 1; ¶0060 (ln 1-12) See Claim 1; FIG. 4 & ¶0072.. DRX-retransmission timers may include an uplink DRX-retransmission timer and a downlink DRX-retransmission time; NOTE: configures uplink DRX-retransmission (DRX-retransmission timer UL) whereby method for control comprises both an uplink DRX-retransmission timer and a downlink DRX-retransmission timer  ).  

Regarding Claim 5. (Original) Chang in view of Liao teaches: The method of claim 4, 
furthermore Chang discloses: wherein durations of the drx- RetransmissionTimerDL and the drx-RetransmissionTimerUL are configured based on a slot duration of the BWP used for data transmission and reception (Chang - ¶0060 (ln 1-12) See Claim 1; FIG. 4 & ¶0072.. See Claim 4; ¶0073… if the target timer is the DRX-retransmission timer, the unit time length is a slot length, and a time length of timing that needs to be performed by the DRX-retransmission timer can be determined based on the unit time length and a quantity of slots that is configured by the UE 102 for the DRX-retransmission timer…..a slot length and a symbol length of the BWP 1 may be determined based on a configuration of a subcarrier spacing of the BWP 1, and a slot length and a symbol length of the BWP 2 may be determined based on a configuration of a subcarrier spacing of the BWP 2;NOTE: both an uplink DRX-retransmission timer and a downlink DRX-retransmission timer can be configured based on respective slot durations of BWP1 and BWP2  utilized for transmission and reception ).  

Regarding Claim 6. (Original) Chang in view of Liao teaches: The method of claim 1, 
furthermore Chang discloses: further comprising: receiving physical downlink control channel (PDCCH) data for a BWP switching (Chang – FIG. 4 & ¶0063 See claim 1 UE ..performs BWP switching from the active BWP 1 to the BWP 2; ¶0074 ..step S101 is implemented, the first message to which the UE 102 responds may be a command ..used to instruct the UE 102 to perform BWP switching from ..activated BWP 1 to the BWP 2 … sent by the network side device 101 to the UE 102…first message may be PDCCH signaling; NOTE: receiving a PDCCH for a BWP switch );
performing the BWP switching based on the PDCCH data (Chang – FIG. 4 & ¶0074 See above… message to which the UE 102 responds; NOTE: UE responds to PDCCH or performs BWP switching based upon PDCCH); 
and updating the configured duration of the timer based on the BWP switching (Chang - FIG. 4 & ¶0040 .. a method for controlling a timer; ¶0061…When the UE 102 needs to perform BWP switching from the activated BWP 1 to a BWP 2  ; ¶0064 Step 102-b.. See Claim1…controls a target timer to perform timing based on a unit time length of the BWP 1 until the target timer is stopped or the target timer expires, and controls the target timer to perform timing based on a unit time length of the BWP 2; ¶0065 Alternatively, step S102-b.. determines a first count value of a target timer that exists when the BWP 2 is activated.. determines a second count value based on the first count value.. controls the target timer to perform timing.. based on a unit time length of the BWP 2; NOTE: When switching between BWP1 and BWP2 a target timer is updated based individual steps such as Step 102-b where the duration is configured based upon an updated BWP2 slot length and count ).  

Regarding Claim 8. (Currently Amended) Chang teaches: A method of performing a discontinuous reception (DRX) operation by a base station (Chang – FIG. 4 depicts method performed by a Network side device & ¶0040 a method for controlling a timer; ¶0070 target timer includes a DRX-retransmission timer and/or a DRX HARQ RTT timer; NOTE: method for configuring DRX timer or method performing DRX operation based upon configured a DRX timer), 
(See the rejection of Claim 1.  Claim 8 recites similar and parallel features to Claim 1 and Claim 8 pertains to the base station corresponding to the method of Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
the method comprising: transmitting bandwidth part (BWP) configuration information (Chang – FIG.4 & ¶0049 ..See claim 1 ; ¶0063 See claim 1; ¶0075 See claim 1; ¶0076 See claim 1; NOTE: receive from network side or transmitted by Base station BWP configuration information)
and DRX configuration information to a user equipment (UE) (Chang - ¶0057; ¶0058 See claim 1; NOTE: receiving DRX Parameter to configure a DRX-retransmission timer and a DRX HARQ RTT timer or receive DRX configuration information transmitted by base station); 
and transmitting physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE (Chang - ¶0058 ..UE 102.. configure the DRX-retransmission timer based on a quantity of slots (slot) that is indicated by the network side device 101, and the UE 102 monitors a PDCCH channel based on the quantity of slots that is indicated by the network side device 101, to ensure that no retransmitted data is obtained through monitoring on the PDCCH channel within a slot length of the quantity of slots; NOTE: UE monitors or receives a PDCCH from the network side device (or Base station transmits a PDCCH) within the quality of slots or a duration of a DRX timer configured for the UE  ), 
the duration being configured (Chang -FIG.4 & ¶0086 UE 102 configures timing duration of the DRX-retransmission timer to 10 slots and the slot length of the BWP 1 is 1 ms, a time length of the DRX-retransmission timer based on the slot length of the BWP 1 is 10 ms; NOTE: configuring a duration of DRX-retransmission timer to 10 slots and 10 ms total length, where the timer is for DRX retransmission operation) based on the BWP configuration information (Chang ¶0075, ¶0086 See claim 1; NOTE: timer duration based upon configured BWP slot length (eg. 1ms) or BWP configuration information) and the DRX configuration information (Chang ¶0058, ¶0086 See above; NOTE: DRX-retransmission timer is based upon a quantity of slots (DRX configuration information)), 
wherein the duration of the timer is based on a number of slots (Chang -FIG.4 & ¶0086 See Claim1  .. UE 102 configures timing duration of the DRX-retransmission timer to 10 slots; NOTE: configuring a duration of DRX-retransmission timer to 10 slots), and wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running (Chang FIG. 4 & ¶0074 See claim 1 Step 101… perform BWP switching…or .. activate the new BWP 2; ¶0086 See claim 1..; NOTE: per indication to switch, subsequent timer control operation while timer operating based upon BWP 1 based configuration to timer operation based upon BWP 2 configuration activation), a first part of the slots before the BWP switching has a slot length corresponding to the first BWP (Chang - FIG. 4 & ¶0086 See Claim 1 ..; NOTE: first part of the slots prior to switch for a 8ms count value runs based upon a 1 ms  slot length for BWP 1 )and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP (FIG. 4 & ¶0086 See claim 1; NOTE: second part of the slots after switch to BWP2 is based upon a switch to 0.5 ms slot length and is controlled from a reconfigured/translated 4ms subsided count (in place of 8ms subsided basded upon slot length ratio) to an additional 1 ms (two 0.5 ms slots) beyond the switching point for a total of 10 slots (8 slots before and 2 slots after)).  
Assuming arguendo Chang does not appear to explicitly disclose or strongly suggest: transmitting bandwidth part (BWP) configuration information and and DRX configuration information to a user equipment (UE); and transmitting physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE;
Liao which also discloses: A method of performing a discontinuous reception (DRX) operation by a base station (Liao – Fig. 7, FIG. 10 – NOTE: method .. performed in conjunction with associated Base station), 
the method comprising: transmitting bandwidth part (BWP) configuration information and DRX configuration information to a user equipment (UE) (Liao –FIG. 7 & ¶0070 (lines 1-6) See claim 1; ¶0076(lines 1-6) See claim 1; NOTE: Base station Transmits (UE receives) Wake up Signal or WUS signal used to receive by UE both BWP configuration (BWP index, BWP Specific parameters) and DRX configuration including DRX Cycle, on-duration (DRX information)); 
and transmitting physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE (Liao – FIG. 7 & ¶0055 (lines 2-9): UE implements a discontinuous reception (DRX) mechanism where DRX is a configurable DRX cycle in the UE, and with a DRX cycle configured with an ON duration and an OFF duration, the device monitors the downlink control signaling only when active  in the ON duration, sleeping the remaining time in the OFF duration; ¶0058 (lines 7-9) the base station 702 .. transmit PDCCH 732-1 directed to the UE 704-1 in the ON duration 722-1; NOTE: UE monitors Downlink Control Signal or from base station, during configured DRX Cycle duration or DRX timer duration where when Wake Up Signal Indicates PDCCH Transmission Base Station transmits PDCCH to UE during on duration timer within DRX cycle FIG. 7 Shows PDCCH within DRX Cycle where DRX Cycle represents a cyclic DRX timer configured for a UE with a periodic duration within which is configured an associated on duration timer for every DRX-Cycle timer), 
the duration being configured based on the BWP configuration information and the DRX configuration information (Liao – See ¶0075 (lines 1-10) See Claim 1; NOTE: a DRX cycle timer  duration (a timer and the timer’s cycle or duration for DRX cycle or DRX operation) is configured for UE, where the DXR Cycle is longer or shorter (DRX configuration) dependent on BWP type (BWP configuration));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with teachings of Liao, since it enables reliable wake-up signal allowing efficient use of DRX cycle timers, as a result reducing data latency and reducing physical resource waste (Liao - ¶0058).  

Regarding Claim 10. (Previously Presented) Chang in view of Liao teaches: The method of claim 8, 
(See the rejection of Claim 4.  Claim 10 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable minor differences between claims are noted as appropriate.)
wherein the timer comprises at least one of a drx-RetransmissionTimerDL or a drx- RetransmissionTimerUL (See the rejection of Claim 4.  Claim 10 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable minor differences between claims are noted as appropriate).  

Regarding Claim 11. (Currently Amended) Chang teaches: A user equipment (UE) for performing a discontinuous reception (DRX) operation (Chang - FIG. 1 & ¶0052 UE 102; FIG. 2 & ¶0056 UE 102 shown in FIG. 1 may have a structure shown in FIG. 2UE 200 for controlling a timer; ¶0057UE 102 needs to configure a DRX-retransmission timer and a DRX HARQ RTT timer ), 
the UE comprising: a transceiver; and a controller coupled with the transceiver (Chang – FIG. 2 & ¶0056  a transceiver 201, a memory 202, and a processor 203) 
(See the rejection of Claim 1.  Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
and configured to: receive bandwidth part (BWP) configuration information and DRX configuration information, configure a duration of a timer for the DRX operation based on the BWP configuration information and the DRX configuration information, and control the timer to perform the DRX operation based on the configured duration, wherein a duration of the timer is based on a number of slots, and wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running, a first part of the slots before the BWP switching has a slotlength corresponding to the first BWP and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP .
furthermore Liao also discloses: A user equipment (UE) for performing a discontinuous reception (DRX) operation, the UE comprising: a transceiver; and a controller coupled with the transceiver (Liao – See FIG. 2 & ¶0033 (lines 1-5) a base station 210 in communication with a UE 250; ¶0035 TX/RX processor 256, TX/RX 254, Controller 259; FIG. 7 & ¶0055 (lines 1-4) communications between a base station 702 and a UE 704-1 where UE 704-1 implements a discontinuous reception (DRX) mechanism; UE performing DRX communication) .
(See the rejection of Claim 1.  Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. (Previously Presented)  Chang in view of Liao teaches: The UE of claim 11,
(See the rejection of Claim 4.  Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying UE to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable minor differences between claims are noted as appropriate)
 wherein the timer comprises at least one of a drx-RetransmissionTimerDL or a drx- RetransmissionTimerUL  (See the rejection of Claim 4.  Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying UE to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable minor differences between claims are noted as appropriate). 
 
Regarding Claim 15. (Original) Chang in view of Liao teaches: The UE of claim 14, 
(See the rejection of Claim 5.  Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying UE to the method of Claim 5, and the rationale for the rejection of claim 4 applies similarly to claim 15. Where applicable minor differences between claims are noted as appropriate)
wherein durations of the drx- RetransmissionTimerDL and the drx-RetransmissionTimerUL are configured based on a slot duration of the BWP used for data transmission and reception(See the rejection of Claim 5.  Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying UE to the method of Claim 5, and the rationale for the rejection of claim 4 applies similarly to claim 15. Where applicable minor differences between claims are noted as appropriate). 
 
Regarding Claim 16. (Original) Chang in view of Liao teaches: The UE of claim 11, 
(See the rejection of Claim 6.  Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying UE to the method of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable minor differences between claims are noted as appropriate)
wherein the controller is further configured to: receive physical downlink control channel (PDCCH) data for a BWP switching, perform the BWP switching based on the PDCCH data, and update the configured duration of the timer based on the BWP switching(See the rejection of Claim 6.  Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying UE to the method of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable minor differences between claims are noted as appropriate).  

Regarding Claim 18. (Currently Amended) Chang teaches: A base station for performing a discontinuous reception (DRX) operation (Chang – FIG. 1 & ¶0051…a network side device 101; ¶0053 network side device 101 may include a base station, or include a base station and a radio resource management device configured to control the base station.. may be an evolved NodeB (eNodeB).. a BTS and a base station controller (BSC); ¶0058 ..UE 102.. configure the DRX-retransmission timer based on a quantity of slots (slot) that is indicated by the network side device 101, and the UE 102 monitors a PDCCH channel based on the quantity of slots that is indicated by the network side device 101… UE 102 may configure the DRX-retransmission timer based on a quantity of slots (slot) that is indicated by the network side device; NOTE: A network node or base station or BTS & Controller transmitting PDCCH, configurations in conjunction with DRX), 
the base station comprising: a transceiver (Chang FIG. 1 mobile communication via transceiver with network side & ¶0058 See above; NOTE: network side Base station base transceiver station (BTS) BTS  or  transceivers shown as described as communicating with transceivers in UE); and a controller coupled with the transceiver (Chang – FIG. 1 & ¶0053 see above; ¶0058 see above; ¶0192 computer program instructions .. to implement each process and/or each block in the flowcharts …provided for a general-purpose computer, ..an embedded processor, to generate a machine.. for implementing a specific function; NOTE: Base station transceiver, base station controller with controllers and processors  performing functionality transmitting configurations in conjunction processes associated UE DRX operation )
(See the rejection of Claim 8.  Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is the accompanying Base station to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
and configured to: transmit bandwidth part (BWP) configuration information and DRX configuration information to a user equipment (UE), and transmit physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE, the duration being configured based on the BWP configuration information and the DRX configuration information, wherein a duration of the timer is based on a number of slots, and wherein if a BWP switching from a first BWP to a second BWP is indicated while the timer is running, a first part of the slots before the BWP switching has a slot  Response dated: May 2, 2022  length corresponding to the first BWP and, a second part of the slots after the BWP switching has a slot length corresponding to the second BWP.  
furthermore Liao also discloses:  A base station for performing a discontinuous reception (DRX) operation, the base station comprising: a transceiver; and a controller coupled with the transceiver (Liao – See FIG. 2 & ¶0033 (lines 1-5) a base station 210 in communication with a UE 250; Controller 275; ¶0034 ¶0038 (line 12-15) TX/RX proc3essors 216 & 270 coupled to TX transmitter /RX receiver¶ ; FIG. 7 & ¶0055 (lines 1-4) communications between a base station 702 and a UE 704-1 where UE 704-1 implements a discontinuous reception (DRX) mechanism; NOTE: Base station with controller performing via transceiver DRX communication with UE ).
(See the rejection of Claim 8.  Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is the accompanying Base station to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20. (Previously Presented)  Chang in view of Liao teaches: The base station of claim 18, (See the rejection of Claim 10.  Claim 20 recites similar and parallel features to Claim 10 and Claim 20 is the accompanying base station to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate) wherein the timer comprises at least one of a drx-RetransmissionTimerDL or a drx- RetransmissionTimerUL (See the rejection of Claim 10.  Claim 20 recites similar and parallel features to Claim 10 and Claim 20 is the accompanying base station to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        May 19, 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414